Case OTC Docume PHPZE Page 1 of 5

| AN 25 2020
IN THE UNITED STATES DISTRICT COURT cece meme
FOR THE WESTERN DISTRICT OF PENNSYLVANIA —wegi"Sa "<2 STRICT Coury

OF PENINSYLVAR
UNITED STATES OF AMERICA ) :
)
yo Criminal No. 20-27
) UNDER SEAL
COREY P. POLLARD . ) (18 U.S.C. §§ 2, 371, and 2312)
KIRK L. PRICE
4 SfL ) Puen -
¢ [2s re . i O8GED— evr
- (wp % sap, INDICTMENT Re og
a 8 |2s9| n nt FEB 93 202 °
ct 7 G: | COUNT ONE by “BE EEA.
The grand jury charges: | OF Me up

_ THE CONSPIRACY AND JTS OBJECTS

From in or around November, 2019, to on or about January 21, 2020, in the Western
District of Pennsylvania and elsewhere, defendants COREY P, POLLARD and KIRK L. PRICE
did knowingly and willfully conspire and agtee, together and with each other, and with other
persons known and unknown to the grand jury, to commit offenses against the United States,
namely, Interstate Transportation of Stolen Motor Vehicles, in violation of Title 18, United States
Code, Section 2312, and Interstate Transportation of Stolen Property, in violation of Title 18,
United States Code, Section 2314.

_ MANNER AND MEANS OF THE CONSPIRACY

Tt was part of the conspiracy that defendants COREY P. POLLARD and KIRK L. PRICE,
and other persons known and unknown to the grand jury, agreed that they would travel to various
locations in Pennsylvania and Delaware in order to steal and then transport stolen motor vehicles

to Maryland, and to steal and then transport to Maryland other stolen property items valued in

excess of $5,000,
Case 1:20-mj-00380-ADC Document1 Filed 02/03/20 Page 2o0f5

OVERT ACTS
In furtherance of the conspiracy, and to effect the objects of the conspiracy, defendants
COREY P. POLLARD and KIRK L: PRICE, and other persons known and unknown to the grand
jury, committed the following overt acts in the Western District of Pennsylvania and elsewhere:
1. On or about November 24, 2019, at least five members of the conspiracy traveled
to a vehicle dealership in Moon Township, PA, where the following overt acts were committed by
the conspirators:
(a) a 201 8 Jeep Cherokee Trackhawk, bearing VIN ending in 1 4414, was stolen,
(b) a 2019 Ram 1500, bearing VIN ending i in 7845, was stolen;
(c) 22018 Ram 3500, bearing VIN ending in 6730, was stolen;
~~ 22020 Ram 1500, bearing VIN ending in 5683, was stolen; and
(e) an infiniti automobile, register ed to defendant KIRK L. PRICE, was driven
away from the dealership in Moon Township, PA, along with the four above-teferenced stolen
vehicles.
2. On or about December 5, 2019, at least two members of the conspiracy traveled to
a Verizon cell phone store located in Suburban Plaza in. or around Newark, Delaware, where the
following overt acts were committed by the conspirators: —
(a) a sledgehammer was used to break a glass door to the Verizon cell phone
store; |
(b) approximately thirty-nine cell phones with a value of approxiinately
$22,483 were stolen; ; |
(c) . the 2019 Ram 1500 described in paragraph 1(b) above was used by

conspirators to make a getaway from the Verizon cell phone store; and
Case 1:20-mj-00380-ADC Document 1 Filed 02/03/20 Page 3of5

(d) A Maserati automobile belonging to defendant COREY P. POLLARD was
used by at least one conspirator to make a getaway from the Verizon cell phone store.

3. On or about December 15, 2019, at least three members of the conspiracy traveled
to a vehicle dealership located in Quarryville, PA, where the following overt acts were committed
by the conspirators;

‘ (a) a. 2020 Ford F-150 Raptor, bearing VIN ending in 4523, was stolen;
(b) a 2020 Ford F-350, bearing VIN ending in 8772 was stolen and
(c)} an Audi SUV, which had been rented by defendant COREY P. POLLARD,
was driven away from the dealership in Quarryville, PA, along with the two above-referenced
stolen vehicles.

4, On ot about December 23, 2019, at least six members of the conspiracy traveled to
a vehicle dealership in or around Wayne, PA, where the following overt acts were committed by
the conspirators: |

(a) a 2020 Range Rover Sport bearing VIN ending with 9237, was stolen;
(b) a 2.2020 Range Rover, bearing VIN ending in 2211, was stolen;

(c) a2016 Range Rover Sport, bearing VIN ending in 19276, was stolen,

(d)  a2017 Range Rover Sport, beating VIN ending in 2495, was stolen;

(e) a 2016 Range Rover HSE, bearing VIN ending in 5908, was stolen; and
(f)  a2017 Ranger Rover HSE, bearing VIN ending in 1742, was stolen,

5. On or about December 30, 2019, at least two members of the conspiracy traveled
again to the above-described Verizon cell phone store in Suburban Plaza, in or around Newark,

Delaware, where the following overt acts were committed by the conspirators:
Case 1:20-mj-00380-ADC Document 1 Filed 02/03/20 Page 4 of 5

(a) a sledgehammer was used to break a glass door to the Verizon cell phone
store; and
(b) _ cell phones and tablets, with an approximate value of $1 3,269, were stolen.
6. On or about December 30, 2019, at least two members of the conspiracy traveled
toa Verizon cell phone store in or around Chestnut Hill Road in Newark, Delaware, where the
following overt acts were committed by the conspirators:
(a) oa sledgehammer was used to break the glass door to the Verizon cell phone
store; and
-(b) | the conspirators entered the Verizon cell phone store.

In violation of Title 18, United States Code, Section 371.
Case 1:20-mj-00380-ADC Document 1 Filed.02/03/20 Page 5o0f5

COUNT TWO

The grand jury further charges:

On or about November 24, 2019, inthe Western District of Pennsylvania, and elsewhere,
defendant COREY P. POLLARD and KIRK L. PRICE did unlawfully transport and cause to be
transported, in interstate commerce, from the Western District of Pennsylvania to locations in the
State of Maryland, stolen motor vehicles, knowing the same to have been stolen, namely:

(a) a 2018 Jeep Cherokee Trackhawk, bearing VIN ending in 4414;
(b) a 2019 Dodge Ram 1500, bearing VIN ending in 7845;
(c) a. 2018 Dodge Ram 3500, bearing VIN ending in 6730; and
(d)  a2020 Dodge Ram 1500, bearing VIN ending in 5683.
In violation of Title 18, United States Code, Sections 2 and 2312.

A True Bill,

 

GURL Mn -

SCOTT W.BRADY © .
United States Attorney
PA ID No. 88352
